Citation Nr: 0502962	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-29 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.


FINDING OF FACT

The veteran's basal cell carcinoma appears to have resolved, 
and there is no competent medical evidence connecting any 
such disability to service. 


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in service.  38 
U.S.C.A. §§ 1110. 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in November 2002 and January 2004 letters.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter noted the 
veteran's pending claim for service connection, and provided 
the substantive standard to validate that claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  VA also provided a 
sample list of the relevant evidence in the November 2002 
letter that the veteran could submit to substantiate the 
claim, including lay statements from persons who knew the 
veteran in-service, employment physical examinations, 
pharmacy prescription records, or insurance examination 
reports.  The July 2004 letter listed the evidence VA had 
received.

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), continued to recognize that typically a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Both 
letters were content-complying, and the November 2002 letter 
was issued before the April 2003 rating decision.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In this case, VA obtained service medical records, 
and treatment reports from Larry Gardner, M.D., who treated 
the veteran's carcinoma in 1999 and early 2000.  The veteran 
did not submit any other evidence, and stated in a February 
2004 letter that he did not have any additional information 
to provide.  

A VA examination is not necessary in this case.  Unlike the 
recent case from the Court, Duenas v. Principi, 18 Vet. App. 
512 (2004), there are no indications in the veteran's service 
medical records of the disability for which he seeks service 
connection, there is no indication of symptoms from the time 
of service, and the record lacks evidence that the veteran 
even has a current disability.  As such, the record is 
sufficient for a decision.  

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

I.  Facts

The veteran's service medical records do not contain any 
indication of a skin problem.  The veteran asserted, via a 
June 2002 statement, that during his three years of active 
military service he was assigned for eighteen months in the 
Panama Canal Zone as a lifeguard and swimming instructor.  
The assignment required that he be in the sun for several 
hours a day without shade protection.  He suffered several 
sunburns and skin discoloration.  The veteran noted the Army 
was not award of the hazards associated with prolonged sun 
exposure, and sunscreen was not dispensed during his tour.  
The veteran "seemed to recall a visit to a military doctor 
during this period, but do not remember the date."  

The only medical evidence of record is from Larry Gardner, 
M.D.  The veteran sought treatment in September 1999 for a 
spot on his right cheek that had been sore for about six 
weeks, as well as other spots on his body.  A physical 
examination revealed chronic sun damage on the veteran's 
face, with some brown keratotic areas.  The right lateral 
cheek had a crusted area with a little bit of nodularity.  
The veteran's neck also showed chronic sun damage.  His 
chest, abdomen, and back, had lots of brown, stuck-on looking 
lesions.  Dr. Gardner's impression included chronic actinic 
damage (the veteran was urged to wear hats, sunscreen, and 
protective clothing), and probable basal cell carcinoma on 
the right cheek.  

A pathology consultation concerning a large ellipse of skin 
from the right cheek showed disruption of the maturation 
sequence with basophilic staining basaloid cells extending 
down into the dermis.  The tumor cells showed increased 
numbers of mitoses and anaplastic figures.  The tumor did not 
extend to the subcutaneous tissue.  

On September 29, 1999, the veteran returned to Dr. Gardner 
for removal of the basal cell carcinoma on the right cheek.  
A week after the operation, the wound was healing nicely.  In 
January 2000, the veteran sought a check-up of the right 
cheek, and Dr. Gardner found that there were no signs of 
recurrence of the skin cancer along the right jaw line.  

In the January 2002 statement, the veteran stated that he 
felt the basal cell carcinoma was a direct result of many 
hours spent of sun exposure while on duty.  The veteran re-
submitted this letter with his September 2003 substantive 
appeal.  Following a January 2004 notice letter concerning 
provisions of the VCAA, the veteran sent a February 2004 
letter stating that he had no further evidence to provide.

II.  Laws and Regulations and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b).

In order to establish service connection for the claimed 
disorder, the following must be present:  Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Here, there is no evidence that veteran currently suffers 
from basal cell carcinoma.  It appears Dr. Gardner's 
operation successfully removed the disease from the veteran's 
cheek, and there is no further report of a recurrence.  
Having a current disability is one of the necessary 
requirements for a grant of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

There also is no evidence, either lay or medical, of in-
service incurrence of basal cell carcinoma, or a chronic skin 
problem.  The veteran's report that he was exposed to sun for 
several hours a day for years in the military does not 
contain any indication that he suffered from skin problems at 
that time. 

Furthermore, there is no medical nexus opinion connecting any 
carcinoma to service.  Although the veteran's opinion that 
the in-service sun exposure caused the carcinoma is noted, as 
a layperson, he is not competent to provide an opinion that 
requires medical knowledge about causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, the earliest competent medical evidence of record of 
carcinoma is in 1999.  Such a lapse of time between service 
separation (September 1966) and Dr. Gardner's diagnosis and 
treatment (1999) is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

For all of these reasons, the preponderance of the evidence 
is against the claim of service connection, and thus, the 
benefit of the doubt doctrine is inapplicable.  


ORDER

Entitlement to service connection for basal cell carcinoma is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


